BLODGETT, District Judge.
The hearing in this case came on for the purpose of determining what disposition should be made of a balance of proceeds remaining in the registry of the court The steamer has been sold, the claims of the libellants and some others paid in full, and there is a remnant of some five or six hundred dollars left in the registry.
The captain of the steamer filed a claim amounting to $1,379 for wages as captain, and some small expenditures. There are also claims filed by material and supply men to the amount of about $900. It is objected by the material and supply men that, their claims should be satisfied out of these proceeds before there is any satisfaction, of the captain’s claim. I am clear, on consulting1 the authorities, that such is the case: The objection to the payment of the captain, ei-’ ther pro rata, or as a first claim out of the proceeds of this steamer, I think is well' tak-' en.
The law clearly seems to contemplate the contract by the captain for his services as a personal contract with the owner of the vessel. He can file no libel; he has rio lien upon the vessel for his wages or his services, although he has a lien, perhaps, for -expenditures, or materials, or supplies, when' in • a foreign port, but for his wages as'captain he has no lien, cannot-libel the vessel,, and cannot enforce it in rem. If there should:be a sum left in the registry after payment of all liens, I am inclined to think that the captain, being a creditor of the owner, might- intervene to be paid out of this fund, not because of his lien, but because he is a creditor-and entitled by proper proceedings to his-payment out of any fuuds belonging to the owner, his debtor; but certainly he has no lien as against material and supply men, who have at least a statutory lien.
I, however, find in the account filed by the captain, that he paid ■ $55.50 board of crew and $23.85 for supplies of the boat These items being proven, he will be entitled to the amount of those items, $79.35, or rather, to his pro rata, with the other claimants.
Eor a full discussion of the master’s lien, and collection of authorities, see 2 Pars. Shipp. & Adm. 24, 25, and notes.